Citation Nr: 9935887	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right knee disability, 
to anterior cruciate ligament tear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1992 to July 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for right knee disability.


FINDING OF FACT

There is evidence in service that the appellant complained of 
right knee pain on two occasions; and there is competent 
medical evidence of current anterior cruciate ligament tear 
of the right knee.  The appellant's statements are competent 
to provide the necessary nexus between the current disability 
and service.


CONCLUSION OF LAW

Anterior cruciate ligament tear, right knee, was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant states that he was treated in service for his 
right knee and that following service, he continued to have 
pain and swelling.  He states that he has had trouble keeping 
a job because of the right knee pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Additionally, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records reveal that the appellant complained 
of right knee pain in July 1993.  The examiner stated that 
there was no obvious deformity present and that pain 
prevented weight bearing or normal motion.  The assessment 
was possible knee strain.  In April 1994, the appellant again 
reported right knee pain.  There was no obvious deformity 
present.  The appellant reported that he had a constant ache 
in the right knee and that moving it caused pain.  The 
assessment was possible injured knee.  He was seen the 
following month.  The right knee had full range of motion, 
5/5 strength, and was intact.  The assessment was normal knee 
examination.  Upon separation, there were no findings as to 
the right knee, nor did the appellant report a history of 
right knee problems.

In a December 1996 private medical record from Dr. Raj Bhole, 
the appellant reported knee pain for about two years and that 
he had been hurt in the Army.  He stated that it had caused 
him problems on and off since that time.  He stated that he 
had pain when walking up and down the stairs and squatting.  
He reported that the pain was around his knee cap.  Dr. Bhole 
stated that examination of the right knee revealed positive 
patellofemoral grind test and a negative patellar 
apprehension.  The right knee had full range of motion, no 
instability, and no significant effusion.  X-rays did not 
show any abnormalities.  Dr. Bhole entered an assessment of 
right knee pain, probable patellofemoral in origin.

A July 1998 private MRI of the right knee revealed 
discontinuity of the anterior cruciate ligament suggestive of 
anterior cruciate ligament tear with edema.  There was 
minimal to moderate collection of fluid in the knee joint and 
patellofemoral joint.  There was a linear area of increased 
signal seen in the posterior horn of the medial meniscus 
which did not extend up to the articular margin, which was 
noted that it may represent intrameniscal tear and/or 
degenerative changes.  There was no evidence of fracture or 
contusion of the bone.

In an August 1998 record, Dr. Bhole stated that he 
recommended to the appellant to undergo an arthroscopic 
evaluation and/or possibly an anterior ligament 
reconstruction.

The appellant has established both the presence of inservice 
knee pain and current disability.  

The remaining issue is whether the appellant has established 
a nexus between the current disability and the inservice 
right knee complaints.  The appellant went to see a private 
physician in December 1996 and reported that his knee had 
begun bothering him in service.  He is competent to report 
such findings, and the service medical records substantiate 
his allegation.  The Board finds that his assertion at that 
time that his knee had been bothering him since service, 
which was made prior to filing a claim for benefits with VA, 
is credible, and the appellant is competent to make such an 
assertion.  See Savage, supra.  Additionally, the appellant's 
complaints in December 1996 are in relatively close proximity 
to his discharge from service.  There is no indication of any 
intercurrent injury to the right knee.  Therefore, resolving 
all doubt in favor of the appellant, in this case, the Board 
finds that the nexus is established by the appellant and 
service connection for anterior cruciate ligament tear, right 
knee, is warranted.


ORDER

Service connection for anterior cruciate ligament tear, right 
knee, is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

